Citation Nr: 1142615	
Decision Date: 11/18/11    Archive Date: 11/30/11

DOCKET NO.  09-29 770	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Petersburg, Florida


THE ISSUES

1.  Entitlement to service connection for the cause of the Veteran's death.

2.  Entitlement to Dependency and Indemnity Compensation (DIC) under the provisions of 38 U.S.C.A. § 1318.

(The issue of entitlement to payment or reimbursement for medical expenses incurred at Tampa General Hospital on October 16, 2006, is the subject of a separate Board decision.)


REPRESENTATION

Appellant represented by:	The American Legion


ATTORNEY FOR THE BOARD

R. Kessel, Counsel


INTRODUCTION

The Veteran had active military service from May 1941 to October 1945.  The appellant is his widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a September 2008 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in St. Petersburg, Florida.

In September 2009, the Board remanded the case to the agency of original jurisdiction (AOJ) in order to schedule the appellant for a hearing before a member of the Board sitting at the RO.  A hearing was scheduled for December 8, 2009 at the St. Petersburg RO.  Prior to the hearing, the appellant notified VA that she wished to cancel the hearing.  Under these circumstances, the Board finds that the appellant has been afforded her opportunity for a hearing and that her request to testify before the Board has been withdrawn.  38 C.F.R. § 20.704(e) (2011). 

In October 2011, the appellant's representative submitted additional evidence with a written brief.  The appellant's representative waived review of the newly submitted evidence by the AOJ.  See 38 C.F.R. § 20.1304(c) (2011).  Thus, the Board will consider such evidence in the adjudication of this appeal.

The decision below addresses the issue of entitlement to DIC under the provisions of 38 U.S.C.A. § 1318.  The appellant's claim of service connection for the cause of the Veteran's death is addressed in the remand that follows the Board's decision.


FINDINGS OF FACT

1.  The Veteran died on June [redacted], 2008.

2.  At the time of the Veteran's death, he was service connected for postoperative herniated nucleus pulposus at L4-5 with partial left foot drop, postoperative total right hip replacement, postoperative total left hip replacement, and malaria, which combined to be 90 percent disabling.

3.  At the time of the Veteran's death, he had been awarded a total (100 percent) disability rating based on individual unemployability, effective from June 24, 1998.

4.  The Veteran would have received total disability compensation on account of individual unemployability at the time of his death for a continuous period of at least 10 years but for the clear and unmistakable error committed by VA in a July 15, 1999 rating decision, which was based on a claim filed during his lifetime.


CONCLUSIONS OF LAW

1.  Clear and unmistakable error was committed in the July 15, 1999 rating decision that assigned an effective date for the award of TDIU of June 24, 1998, instead of January 28, 1998.  38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. §§ 3.105, 3.22 (2011); 38 C.F.R. §§ 3.157, 3.400 (1999).

2.  The criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have been met.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).



REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5107, 5126 (West 2002 & Supp. 2011); 38 C.F.R. §§ 3.102, 3.156(a), 3.159 and 3.326(a) (2011).  In this decision, the Board grants DIC benefits pursuant to 38 U.S.C.A. § 1318.  This award represents a complete grant of the benefit sought on appeal for this issue.  Thus, any deficiency in VA's compliance is deemed to be harmless error, and any further discussion of VA's responsibilities is not necessary for this issue.

Under 38 U.S.C.A. § 1318, VA death benefits may be paid to a deceased Veteran's surviving spouse in the same manner as if the Veteran's death is service connected, even though the Veteran died of non-service-connected causes, if the Veteran's death was not the result of his or her own willful misconduct and at the time of death, the Veteran was receiving, or was entitled to receive, compensation for service-connected disability that was rated by VA as totally disabling for a continuous period of at least 10 years immediately preceding death; or was rated totally disabling continuously since the Veteran's release from active duty and for a period of not less than five years immediately preceding death; or was rated by VA as totally disabling for a continuous period of not less than one year immediately preceding death if the Veteran was a former POW who died after September 30, 1999.  38 U.S.C.A. § 1318 (West 2002); 38 C.F.R. § 3.22 (2011).  The total rating may be either schedular or based upon unemployability.  See 38 C.F.R. § 3.22(c).

In essence, the only possible ways of prevailing on a claim for benefits under 38 U.S.C.A. § 1318 are:  (1) to meet the statutory duration requirements for a total disability rating at the time of death; (2) to show that such requirements would have been met, but for clear and unmistakable error (CUE) in a previous decision; or (3) to show that service department records in existence at the time of a prior VA decision, which were not previously considered by VA, provide a basis for reopening a claim finally decided during the Veteran's lifetime and for awarding a total service-connected disability rating retroactively.  See 38 C.F.R. § 3.22(b).

At the time of the Veteran's death, he was service connected for:  postoperative herniated nucleus pulposus at L4-5 with partial left foot drop, evaluated as 60 percent disabling; postoperative total right hip replacement, evaluated as 30 percent disabling; postoperative total left hip replacement, evaluated as 30 percent disabling; and malaria, evaluated as noncompensably (zero percent) disabling.  These ratings combined to be 90 percent disabling.  See 38 C.F.R. §§ 4.25, 4.26 (2011).  Because the ratings did not combine to be totally disabling, the provisions of 38 U.S.C.A. § 1318 are not met on this basis.

By way of a rating decision, dated July 15, 1999, the RO awarded a total disability rating based on individual unemployability as a result of service-connected disabilities (TDIU).  See 38 C.F.R. § 4.16 (2011).  The TDIU rating was made effective as of June 24, 1998.

The Veteran's death certificate shows that he died on June [redacted], 2008.  The exact date is significant due to the effective date of the TDIU award.  Essentially, the Veteran passed away 18 days before the necessary 10-year period would have elapsed to meet the requirements of 38 U.S.C.A. § 1318.  This provision is met by way of mechanical calculation of the number of years total disability was in effect.  The TDIU award was simply not in effect for 10 years immediately preceding the Veteran's death.  Thus, the provisions of 38 U.S.C.A. § 1318 are not met on this basis.

Even so, if the Veteran would have received total disability compensation on account of individual unemployability at the time of death for 10 or more years immediately preceding his death but for CUE committed by VA in a decision on a claim filed during the Veteran's lifetime, the appellant would prevail in her claim.

As stated by the United States Court of Appeals for Veterans Claims (Court), for CUE to exist:  (1) either the correct facts, as they were known at that time, were not before the adjudicator (i.e., more than a simple disagreement as to how the facts were weighed or evaluated), or the statutory or regulatory provisions extant at the time were incorrectly applied; (2) the error must be undebatable and the sort which, had it not been made, would have manifestly changed the outcome at the time it was made; and (3) a determination that there was CUE must be based on the record and law that existed at the time of the prior adjudication in question.  Damrel v. Brown, 6 Vet. App. 242, 245 (1994) (citing Russell v. Principi, 3 Vet. App. 310, 313-14 (1992)).  See also 38 U.S.C.A. § 5109A (West 2002); 38 C.F.R. § 3.105 (2011).

The Court has consistently stressed the rigorous nature of the concept of CUE.  "Clear and unmistakable error is an administrative failure to apply the correct statutory and regulatory provisions to the correct and relevant facts; it is not mere misinterpretation of facts."  Oppenheimer v. Derwinski, 1 Vet. App. 370, 372 (1991).  CUE consists of "errors that are undebatable, so that it can be said that reasonable minds could only conclude that the original decision was fatally flawed at the time it was made."  Russell, 3 Vet. App. at 313.  "It must always be remembered that [clear and unmistakable error] is a very specific and rare kind of 'error.'"  Fugo v. Brown, 6 Vet.  App. 40, 43 (1993).

The circumstances surrounding the July 15, 1999 rating decision that awarded TDIU, effective from June 24, 1998, reflect that the Veteran and his representative submitted three documents that were all received on June 24, 1998.  In one document, the Veteran stated that he wished to initiate an informal claim for an increase in his service-connected disabilities.  He indicated that he was being treated at the VA Medical Center (VAMC) in West Palm Beach, Florida, and he felt that his conditions rendered him unemployable.  The Veteran also submitted a VA Form 21-8940 (Veteran's Application for Increased Compensation Based on Unemployability).  In the application, he noted that his back, hips, and arthritis prevented him from working, that he had not worked since 1972, and that he received treatment at the West Palm Beach VAMC.  The Veteran's representative also filed a letter that was received on June 24, 1998, in which it was noted that the Veteran was claiming additional compensation benefits under the provisions of 38 C.F.R. § 3.157.  The letter noted that the Veteran was receiving treatment at the West Palm Beach VAMC.

Prior to the issuance of the July 1999 rating decision, the Veteran was afforded a VA examination that was conducted in December 1998.  The examiner noted that the Veteran last worked in 1972 and that he used a wheelchair much of the time.  The examiner also noted that the Veteran's service-connected lumbar spine, and right and left hip disabilities, limited his range of motion and made it very difficult to walk or bend forward.  The Veteran's stamina was very limited and he experienced pain, weakness, and fatigue.  When the RO granted TDIU, it primarily relied on the December 1998 VA examination report as evidence that the Veteran was unable to secure or follow substantially gainful occupation as a result of service-connected disabilities.

As noted previously, the RO set the effective date for the award of TDIU as June 24, 1998-the date of receipt of the claim for increase according to the RO.  This appears to be the correct date that the three submitted documents identified above were actually received.  However, the Board notes that the regulations existing at the time the July 1999 decision was made require that the effective date of increased compensation is the earliest date as of which it is factually ascertainable that an increase in disability had occurred if claim is received within 1 year from such date otherwise, date of receipt of claim.  See 38 C.F.R. § 3.400(o)(2) (1999).  Additionally, the regulations stated that the date of VA outpatient treatment, examination, or hospitalization will be accepted as the date of receipt of an informal claim for increased benefits once a formal claim for compensation has been allowed.  See 38 C.F.R. § 3.157 (1999).

Prior to the issuance of the July 1999 rating decision, in addition to obtaining the December 1998 VA examination report, the RO obtained the Veteran's VA treatment records from the West Palm Beach VAMC, dated from January 1998 to February 1999.  Notably, the Veteran was seen in the VA pain clinic on January 28, 1998 with a complaint of pain in his low back and hips.  The Veteran reported that the pain was causing irritability and hopelessness.  Additionally, he reported that he had not worked since 1972 and that he had a great fear of being confined to a wheelchair because of the pain produced when walking.  Subsequent VA records dated in 1998 show similar complaints by the Veteran concerning his low back and hips.

Based on the evidence contained in the claims file at the time of the July 1999 rating decision, the Board finds that CUE was committed by VA when the provisions of 38 C.F.R. § 3.157 and 38 C.F.R. § 3.400 were not applied in the assignment of the effective date of the TDIU award.  It is an undebatable fact that the January 28, 1998 VA outpatient treatment record constituted an informal claim for increased benefits concerning the already service-connected disabilities pertaining to the lumbar spine and both hips.  Significantly, the Veteran's representative expressly stated that the Veteran was claiming additional compensation benefits under the provisions of section 3.157 and that the Veteran's treatment records should be obtained from the West Palm Beach VAMC.  Moreover, the January 28, 1998 record contained the same type of information that was set forth in the December 1998 VA examination report concerning the totally disabling effects of the Veteran's service-connected disabilities due to unemployability.  Furthermore, the Veteran's formal TDIU application was received within one year of the January 28, 1998 record.  Thus, a formal claim was filed within one year of when it was factually ascertainable that a TDIU was warranted.

In this case, the requirements for a showing of CUE by VA in the July 15, 1999 rating decision are met.  The regulatory provisions extant at the time were incorrectly applied, the error was undebatable in nature and would have manifestly changed the assignment of the effective date at the time it was made, and the determination that there was CUE was based on the record and law that existed at the time of the decision.  See Damrel, 6 Vet. App. at 245.   Therefore, an effective date of January 28, 1998 is granted for the award of the Veteran's TDIU.

But for CUE in the July 15, 1999 rating decision, the effective date of the award of TDIU to the Veteran would have been set as January 28, 1998.  With this correct effective date, the Veteran would have received total disability compensation on account of individual unemployability at the time of his death for a continuous period of over 10 years and 4 months.  Accordingly, the criteria for entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 have been met due to CUE.  See 38 C.F.R. § 3.22(b)(1).  The appeal as to this issue is granted.


ORDER

Entitlement to DIC benefits pursuant to 38 U.S.C.A. § 1318 is granted.


REMAND

The Board finds that the claim of service connection for the cause of the Veteran's death must be remanded to the AOJ for additional development.  Although DIC benefits pursuant to 38 U.S.C.A. § 1318 were granted by the Board in the decision above, service connection for the cause of death is the greater benefit.  See, e.g., 38 U.S.C.A. § 2307 (West Supp. 2011) (providing for a greater burial benefit if a Veteran's death is from a service-connected disability).  Thus, the cause of death issue is not moot.

Generally, service connection may be established for disability resulting from disease or injury incurred in or aggravated by active military service.  38 U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2011).  A surviving spouse of a qualifying veteran who died as a result of a service-connected disability is entitled to receive DIC.  38 U.S.C.A. § 1310 (West 2002 & Supp. 2011); 38 C.F.R. § 3.312 (2011).

As noted previously, the Veteran was service connected for postoperative herniated nucleus pulposus at L4-5 with partial left foot drop, postoperative total right hip replacement, postoperative total left hip replacement, and malaria.

The Veteran's death certificate shows that he died on June [redacted], 2008.  The immediate cause of death is listed as cardio-respiratory arrest.  The underlying causes are listed as COPD (chronic obstructive pulmonary disease), tobacco disorder, and CAD (coronary artery disease).  No other significant conditions contributing to the death are listed.  Notably, both the appellant and her representative have stated on multiple occasions that "T4 Sacro" disorder is listed on the death certificate.  This appears to be a misreading of "tobacco" disorder.  In addition to the fact that the death certificate actually says tobacco disorder, a box two lines below the cause of death section is marked "yes," when the question "Did tobacco use contribute to death?" is answered.

Although none of the Veteran's service-connected disabilities is listed on the death certificate, the appellant nevertheless contends that service connection is warranted for the cause of the Veteran's death.  She states that his physical disabilities prevented him from exercising for many years.  The appellant maintains that the lack of exercise resulted in or contributed to the Veteran's heart and lung problems.  Thus, she believes that the Veteran's service-connected lumbar spine and hip disabilities did in fact contribute to the Veteran's death.

The appellant's representative submitted a research article indicating that there may be a correlation between those who have posttraumatic stress disorder (PTSD) and the use of tobacco.  Although the Veteran was not service connected for PTSD, the representative argues that the Veteran may have in fact had PTSD as a result of participating in combat during military service in World War II.  The representative asserts that PTSD may have caused the Veteran to use tobacco, which in turn may have resulted in or contributed to COPD.  It is also asserted that PTSD may have caused the Veteran's CAD.  Finally, the representative contends that smoke and fumes from munitions fired during the Veteran's military service may have resulted in COPD.

In DIC claims, VA must make reasonable efforts to provide assistance, to include obtaining a medical opinion.  See 38 U.S.C.A. § 5103(d) (West 2002 & Supp. 2011); Wood v. Peake, 520 F.3d 1345 (Fed. Cir. 2008); DeLaRosa v. Peake, 515 F.3d 1319 (Fed. Cir. 2008).  A medical opinion has not yet been obtained in this case.  Therefore, the Board finds that the claim must be remanded in order to have a VA physician provide a medical opinion regarding the cause of the Veteran's death, to include consideration of the contentions and theories set forth by the appellant and her representative.

As indicated previously, the VCAA requires VA to notify a claimant of the information and evidence needed to substantiate a claim.  The Court has issued a decision regarding the general notice requirements for DIC claims.  See Hupp v. Nicholson, 21 Vet. App. 342 (2007).  Notice for DIC claims is to include:  (1) a statement of the conditions, if any, for which a veteran was service connected at the time of his or her death; (2) an explanation of the evidence and information required to substantiate a DIC claim based on a previously service connected condition; and (3) an explanation of the evidence and information required to substantiate a DIC claim based on a condition not yet service connected.  Id. at 352-53.

In July 2008, the appellant was sent a VCAA notice letter in response to her application for benefits.  However, the letter did not fully comply with the notice elements set forth in Hupp.  Accordingly, on remand, the appellant must be sent a proper VCAA letter informing her of the information and evidence necessary to substantiate her DIC claim in compliance with Hupp.

Accordingly, this issue is REMANDED for the following actions:

1.  Send a proper VCAA notice letter to the appellant and her representative.  The letter should notify the appellant of the information and evidence necessary to substantiate a claim of service connection for the cause of the Veteran's death.  See Hupp, 21 Vet. App. at 352-53.  Provide the appellant with:  (1) a statement of the conditions for which the Veteran was service connected at the time of his death; (2) an explanation of the evidence and information required to substantiate the claim based on a previously service-connected condition; and (3) an explanation of the evidence and information required to substantiate the claim based on a condition not yet service connected.  In the letter, request the appellant to identify or submit pertinent evidence in support of her claim not already of record, particularly including any relevant medical records near the time period of the Veteran's death.  The appellant should be given an opportunity to respond to the notice and any additional information or evidence received should be associated with the claims file.

2.  After securing any additional records, forward the claims file to a physician for a medical opinion report regarding the cause of the Veteran's death.  The entire claims file, to include a complete copy of this remand, should be made available to, and reviewed by, the designated physician.  The physician should provide an opinion on the following inquiries:

(a)  Is it at least as likely as not (50 percent or greater probability) that one or a combination of the Veteran's service-connected disabilities (postoperative herniated nucleus pulposus at L4-5 with partial left foot drop, postoperative total right hip replacement, postoperative total left hip replacement, and malaria) was the principal or a contributory cause of the Veteran's death?  Consideration should be given to the appellant's theory that the Veteran's service-connected physical disabilities prohibited exercise, which in turn caused or contributed to the onset of heart or lung problems.

(b)  Is it at least as likely as not (50 percent or greater probability) that a principal or contributory cause of the Veteran's death (e.g., cardio-pulmonary arrest, COPD, tobacco disorder, or CAD) was the result of, or related to, any disease, event, or injury that occurred during his military service?  Consideration must be given to the appellant's theory that fumes from munitions fired during the Veteran's military service may have resulted in COPD.

(c)  Is it at least as likely as not (50 percent or greater probability) that the Veteran had PTSD as a result of traumatic experiences that occurred during his military service, including participating in combat?  Is it medically possible to make such a determination after death?  If it is determined that the Veteran at least as likely as not had PTSD related to military service, is it at least as likely as not that the PTSD was a principal or contributory cause of his death.  Consideration should be given to the appellant's theory that PTSD caused or contributed to the onset of COPD or CAD, or to a tobacco disorder that in turn caused or contributed to the onset of COPD or CAD.

The physician must provide a comprehensive report including complete rationales for all opinions and conclusions reached.

3.  After the requested opinion report has been completed, the report should be reviewed to ensure that it is in complete compliance with the directives of this remand.  If the report is deficient in any manner, it should be returned to the physician for corrective action.

4.  Finally, after undertaking any other development deemed appropriate, re-adjudicate the appellant's claim of service connection for the cause of the Veteran's death.  If the benefit sought is not granted, furnish the appellant and her representative with a supplemental statement of the case and afford them an opportunity to respond before the record is returned to the Board for further review.

By this remand, the Board intimates no opinion as to any final outcome warranted.  No action is required of the appellant until she is notified by VA.  The appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).  

This case must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board or by the Court for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2011).



______________________________________________
P. M. DILORENZO
Veterans Law Judge, Board of Veterans' Appeals


Department of Veterans Affairs


